MEMORANDUM **
Dee M. Roby (“Roby”) appeals from the district court’s grant of summary judgment to American Airlines, Inc. Pointing to no district court error in her opening brief, she attempts to raise an entirely new claim for the first time on appeal. We do not generally entertain arguments not raised before the district court, Doi v. Halekulani Corp., 276 F.3d 1131, 1140 (9th Cir.2002), and Roby’s claim does not fit within any of the exceptional reasons for deviating from this rule, Bolker v. C.I.R., 760 F.2d 1039, 1042 (9th Cir.1985).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.